In a negligence action arising out of an automobile collision, in which the plaintiff served a notice for the discovery and inspection of: (a) the defendant’s statements concerning the accident made to bis insurance carrier; and (lb) the MV104 report filed by defendant with the Department of Motor Vehicles, in Albany, the defendant appeals: (1) from an order of the Supreme Court, Kings County, entered August 14, 1964, which denied his motion for a protective order vacating said notice, and which granted plaintiffs’ cross motion to compel disclosure pursuant to said notice; and (2) from an order of said court, made September 18, 1964 upon reconsideration, which adhered to the original determination. Appeal from order of August 14, 1964 dismissed, without costs. That order was superseded by the subsequent order of September 18, 1964 granting reconsideration. Order of September 18, 1964 reversed, without costs; defendant’s motion for a protective order granted; plaintiff’s notice, insofar as it seeks the discovery of said statements and MV104 report, vacated; and plaintiff’s .cross motion, insofar as it seeks to compel disclosure of said statements and report, denied. An insured’s statements to his insurer are not available for discovery by an adverse party (Finegold v. Lewis, 22 A D 2d 447; Kandel v. Tocher, 22 A D 2d 513). The MV104 report is a public record available to plaintiff; hence, it is not necessary that defendant be required to supply a copy to plaintiffs (of. Reformed Church of Mile Sq. v. City of Yonkers, 8 A D 2d 639). Bel dock, P. J., Ughetta, Christ, Brennan and Benjamin, JJ., concur.